           Case 1:21-cr-00346-BAH Document 26 Filed 08/16/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,              )
                                       )
      v.                               )       CRIMINAL CASE NO.
                                       )       1:21-CR-00346-BAH-1
GLEN MITCHELL SIMON                    )

    DEFENDANT’S RESPONSE TO THE COURT’S ORDER REGARDING
            PUBLICLY RELEASING VIDEO EVIDENCE

      COMES NOW the Defendant, GLEN MITCHELL SIMON, by and through

undersigned counsel and files this status report as directed by the Court. On Sunday,

August 16, 2021, the Court ordered the parties to inform the Court of their positions

regarding whether the video evidence described in the proposed Statement of

Offense in support of Mr. Simon’s proffered guilty plea may be made publicly

available without restriction.

      As described in the government’s status report, (Doc. 24), the three videos

summarized in the Statement of Offense are Mr. Simon’s personal videos, obtained

by the government through execution of a search warrant on Mr. Simon’s cell phone.

Mr. Simon has not contested the search warrant or its execution, and has indicated

to the Court his willingness to admit his conduct and resolve his case by entering a

plea of guilty. However, he opposes the public release of his private videos. Mr.

Simon did not consent to the search of his personal cell phone, nor to the public

distribution of his private videos. Publicly releasing his personal videos would

                                           1
        Case 1:21-cr-00346-BAH Document 26 Filed 08/16/21 Page 2 of 3




violate Mr. Simon’s privacy, and is not required when he has indicated that he will

admit to the detailed statement of the offense, and his guilt, pursuant to a written

plea agreement.

      Dated: This 16th day of August, 2021.

                                Respectfully Submitted,

                                /s/ Rebecca Shepard
                                Rebecca Shepard
                                Georgia Bar No. 780692
                                Attorney for Glen Simon

Federal Defender Program, Inc.
Centennial Tower, Suite 1500
101 Marietta Street, N.W.
Atlanta, Georgia 30303
(404) 688-7530; Fax: (404) 688-0768
Rebecca_Shepard@fd.org




                                         2
        Case 1:21-cr-00346-BAH Document 26 Filed 08/16/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

         I hereby certify that the foregoing Defendant’s Response To The Court’s

Order Regarding Publicly Releasing Video Evidence has been formatted in Times

New Roman 14 pt., in accordance with Local Rule 5.1B, and was electronically filed

this day with the Clerk of Court using the CM/ECF system which will automatically

send email notification of such filing to the following counsel of record:

                          Amy Larson, Esq.
                          Laura Hill, Esq.
                          Assistant United States Attorney
                          555 4th Street, NW
                          Washington, DC 20530

         Dated: This 16th day of August, 2021.

                                              /s/ Rebecca Shepard
                                              Rebecca Shepard
                                              Georgia Bar No. 780692
                                              Attorney for Glen Simon




                                          3
